DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, 11, 13, 14, 16 and 19 of U.S. Patent No. 11,217,022 in view of Szeliski (U.S. Patent No. 6,018,349).  Please see the table below for claim correspondence and combination rationale. 
,


U.S. 17/456,487
U.S. Patent No. 11,217,022


Claim 1
Claim 1 in view of Szeliski.
The reference of Szeliski is directed to image alignment/images of different perspectives in the context of 3D graphics and generating a 3D model (see e.g. Background Art; Abstract, Figs. 4,11, 27-31 and C5, C9 and C10. See also C9, “ALGMNENT FRAMEWORK AND MOTION MODELS” through C15, which teaches a lease-squares normalization framework, employing a Jacobian(-s) (Eqn. 11, 20), Jacobian computing operator, and/or a Jacobian matrix.  
Modifying the claims of the issued patent, in view of Szeliski, such to include the methods and systems of the issued patent or objects of different perspectives to generate a 3D model, as per Szeliski, also relevant to the math of the issued patent’s claim 1, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

Claim 2
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9

Claim 6
Claim 1 in view of Szeliski, see Fig. 2A and “Exemplary Operating Environment” beginning at C7, system with a plurality of user devices is known. 
Claim 7
Claim 1; see mapping to claim 1 above in view of Szeliski, the instant reference teaches multiple images to generate a 3D model. 
Claim 8
Claim 1 in view of Szeliski, see Background Art, and e.g. C31, 3D models of buildings are known in the art. 
Claim 9
Claim 13
Claim 10
Claim 14


Claim 11
Claim 16 in view of Szeliski.
The reference of Szeliski is directed to image alignment/images of different perspectives in the context of 3D graphics and generating a 3D model (see e.g. Background Art; Abstract, Figs. 4,11, 27-31 and C5, C9 and C10. See also C9, “ALGMNENT FRAMEWORK AND MOTION MODELS” through C15, which teaches a lease-squares normalization framework, employing a Jacobian(-s) (Eqn. 11, 20), Jacobian computing operator, and/or a Jacobian matrix.  
Modifying the claims of the issued patent, in view of Szeliski, such to include the methods and systems of the issued patent or objects of different perspectives to generate a 3D model, as per Szeliski, also relevant to the math of the issued patent’s claim 1, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

Claim 12
Claim 7
Claim 14
Claim 8
Claim 15
Claim 9

Claim 16
Claim 11 in view of Szeliski, see Fig. 2A and “Exemplary Operating Environment” beginning at C7, system with a plurality of user devices is known.
Claim 17
Claim 11 in view of Szelisk; see mapping to claim 7 above. These claims are similar; the same rationale applies. 
Claim 18
Claim 11 in view of Szeliski, see Background Art, and e.g. C31, 3D models of buildings are known in the art.
Claim 19
Claim 13



Claim 20
Claim 19 in view of Szeliski.
The reference of Szeliski is directed to image alignment/images of different perspectives in the context of 3D graphics and generating a 3D model (see e.g. Background Art; Abstract, Figs. 4,11, 27-31 and C5, C9 and C10. See also C9, “ALGMNENT FRAMEWORK AND MOTION MODELS” through C15, which teaches a lease-squares normalization framework, employing a Jacobian(-s) (Eqn. 11, 20), Jacobian computing operator, and/or a Jacobian matrix.  
Modifying the claims of the issued patent, in view of Szeliski, such to include the methods and systems of the issued patent or objects of different perspectives to generate a 3D model, as per Szeliski, also relevant to the math of the issued patent’s claim 1, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  



Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,217,022 in view of Furukawa, Y., & Ponce, J. (2009). Accurate, dense, and robust multiview stereopsis. IEEE transactions on pattern analysis and machine intelligence, 32(8), 1362-1376 (“Furukawa”). 
	Claims 3 and 13 are rejected as being unpatentable over claims 1 and 11, respectively, in view of Furukawa.  Furukawa teaches, in the context of Multiview stereo (MVS) matching and reconstruction, that multi-view stereopsis reconstruction is known in the art (Abstract, Sections 3-4 and Fig. 1). Modifying claims 1 and 11, respectively, in view of Furukawa, to have included multi-view stereopsis reconstruction for generating a 3D model, as per Furukawa, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to 3D vision and image processing.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613